DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 7, 2019, November 16, 2020, February 22 and August 12, 2021 were filed on and after the mailing date of the Application on January 7, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were previously considered by the examiner.

Drawings
The drawings were received on January 7, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 14, filed July 28, 2022, with respect to claim 20 rejection under 35 U.S.C. 101 as being directed to the non-statutory subject matter have been fully considered and are persuasive in view of the amendments.  The rejection of claim 20 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see Remarks pages 14-17, filed July 28, 2022, with respect to 
the rejections of claims 1-4, 6, 11, 13-17, and 20 under 35 U.S.C. § 103 as being as being unpatentable over Bueschenfeld et al.  (U.S. Patent Application Publication 2016/0139255A1), hereinafter "Bueschenfeld" in view of Wang et al. (U.S. Patent Application Publication 2013/0325244A1), hereinafter “Wang; 
the rejections of claims 5, 8-10, and 19 rejection under 35 U.S.C. § 103 as being unpatentable over Bueschenfeld in view of Wang and further in view of Zeng (U.S. Patent 9199643B1), hereinafter “Zeng”;
the rejection of claim 7 and 18 under 35 U.S.C. § 103 as being unpatentable over Bueschenfeld in view of Wang and further in view of Wang Jun (Chinese Patent Document Publication CN111366164A), hereinafter “Wang Jun”; and 
the rejection of claim 12 under 35 U.S.C. § 103 as being unpatentable over Bueschenfeld in view of Wang and further in view of Van Putten et al. (PCT WIPO Application Publication WO2017/222385A1), hereinafter “Van Putten”
have been fully considered and are persuasive in view of the amendments.  Therefore, the rejections under 35 U.S.C. § 103 have been withdrawn. 

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A method for determining a position of a vehicle equipped with a radar system, wherein the radar system includes at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor”, particularly characterized by: 
“acquiring at least one radar scan comprising a plurality of radar detection points, wherein each radar detection point is evaluated from a radar signal received at the radar sensor and representing a location in the vicinity of the vehicle in a vehicle coordinate system; 
determining, from a database that includes map data representing a geo- structural model of a driving area that includes the location, a predefined map, the predefined map being a subset of the map data limited to the vicinity of the vehicle and including at least one element representing a static landmark in the vicinity of the vehicle, wherein the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark and information about a global position of the static landmark; 
matching, using a rigid transformation function, at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the predefined map in a transformed vehicle coordinate system relative to the world coordinate system, the rigid transformation function being determined by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed to the transformed vehicle coordinate system using the rigid transformation function; and 
determining the position of the vehicle in the world coordinate system based on the matching”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “match, sing a rigid transformation function, at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the predefined map in a transformed vehicle coordinate system relative to the world coordinate system, the rigid transformation function being determined by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed to the transformed vehicle coordinate system using the rigid transformation function”.

In that the dependent claims 2-3 and 5-12 depend ultimately from allowable, independent claim 1, these dependent claims 2-3 and 5-12 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 13 as amended, the art of the record discloses some of the claimed features of “A vehicle”, particularly characterized by: 
“a radar system, the radar system including at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor; and 
a control and processing unit configured to: 
acquire at least one radar scan comprising a plurality of radar detection points, wherein each radar detection point is evaluated from the radar signals received at the radar system and representing a location in the vicinity of the vehicle in a vehicle coordinate system; 
determine, from a database that includes map data representing a geo- structural model of a driving area that includes the location, a predefined map, the predefined map being a subset of the map data limited to the vicinity of the vehicle and including at least one element representing a static landmark in the vicinity of the vehicle, wherein the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark and information about a global position of the static landmark; 
match, using a rigid transformation function, at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the predefined map in a transformed vehicle coordinate system relative to the world coordinate system, the rigid transformation function being determined by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed to the transformed vehicle coordinate system using the rigid transformation function; and 
determine a position of the vehicle in the world coordinate system based on the match”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “match, sing a rigid transformation function, at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the predefined map in a transformed vehicle coordinate system relative to the world coordinate system, the rigid transformation function being determined by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed to the transformed vehicle coordinate system using the rigid transformation function”.

In that the dependent claims 14-19 depend ultimately from allowable, independent claim 13, these dependent claims 14-19 are allowable for, at least, the reasons for which independent claim 13 is allowable.

Regarding independent claim 20 as amended, the art of the record discloses some of the claimed features of “A non-transitory computer-readable storage medium comprising computer-executable instructions”, particularly characterized by: 
“when executed, cause a control and processing unit in a vehicle equipped with a radar system, the radar system including at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor, to: 
acquire at least one radar scan comprising a plurality of radar detection points, wherein each radar detection point is evaluated from a radar signal received at the radar sensor and representing a location in the vicinity of the vehicle in a vehicle coordinate system; 
determine, from a database that includes map data representing a geo-structural model of a driving area that includes the location, a predefined map, the predefined map being a subset of the map data limited to the vicinity of the vehicle and including at least one element representing a static landmark in the vicinity of the vehicle, wherein the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark and information about a global position of the static landmark; 
match, using a rigid transformation function, at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the predefined map in a transformed vehicle coordinate system relative to the world coordinate system, the rigid transformation function being determined by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed to the transformed vehicle coordinate system using the rigid transformation function; and 
determine a position of the vehicle in the world coordinate system based on the match”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly, the art of the record fails at least to disclose “match, using a rigid transformation function, at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the predefined map in a transformed vehicle coordinate system relative to the world coordinate system, the rigid transformation function being determined by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed to the transformed vehicle coordinate system using the rigid transformation function”.

In that the dependent claims 21-22 depend ultimately from allowable, independent claim 2, these dependent claims 21-22 are allowable for, at least, the reasons for which independent claim 20 is allowable.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al. (U.S. Patent 8296056B2) teaches an enhanced vision system for precision navigation in low visibility or global positioning system (GPS) denied conditions;
Haemaelaeinen (European Patent Application Publication EP1707987A1) teaches a method for mapping a target scene using scanning radar;
Quellec et al. (U.S. Patent Application Publication 2014/0043185A1) teaches a method for detecting, over several antenna revolutions, slow-moving targets buried in the radar clutter, using a mobile radar having a rotary antenna;
Erario et al. (U.S. Patent Application Publication 2005/0259002A1) teaches a method and apparatus for tracking location and flight path attributes of one or more sports objects;
Hegemann et al. (U.S. Patent Application Publication 2015/0022392A1) teaches a method for representing a vehicle environment for a vehicle with a sensor system;
Shibata et al. (U.S. Patent 8633849B2) teaches a vehicle m01mted radar device operable to scan a transmission wave to detect a detection point representing a position of an object disposed around the vehicle on the basis of a reflected wave of the transmission wave from the object;
Kamo et al. (U.S. Patent 8558733B2) teaches a radar apparatus and computer program;
 Mizutani et al. (U.S. Patent 9618608B2) teaches a target detection apparatus and vehicle control system;
Yasugi et al. (U.S. Patent 9041588B2) teaches an object detection device and object detection method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648